Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims:

Claims 1-16 are pending examination. 
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,2,3,4,5,6,7,8,9,10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,5,6,7,8,9,10,11,12 and 14 of U.S. Patent No. 9,969,507.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. 
 With respect to the claims mentioned above of present application and claims of U.S. Patent No. 9,969,507 mentioned above teaches the same limitations as underlined below: The limitations that are not explicitly the same use synonyms that are well known by one in the ordinary skills in the art. 
Present application
U.S. Patent No. 9,969,507
As per claim 1, Method for diagnosing a structure subjected to loads, in particular an aircraft structure, through a sensory arrangement associated with said structure and adapted to detect at least one local displacement of the structure, which comprises a matrix of sensors arranged in relevant points of the structure, each of which is capable of detecting a physical quantity indicative of the local displacement of the structure and to emit a respective electrical response signal correlated to the value assumed by said quantity, the method comprising, in a learning phase: (a) from a plurality of training data indicative of the local displacement of the structure at a plurality of relevant sensing points by association with at least one load condition, establishing an associative relationship between the values of the local displacement of the structure in a subset of said plurality of relevant sensing points and the values of the local displacement of the structure in at least one residual relevant sensing point; and in an operational phase: (b) detecting the values assumed by the local displacement of the structure in a plurality of relevant sensing points in said at least one load condition; (c) on the basis of the pre-established association relationship, starting from the values assumed by the local displacement of the structure in a subset of said plurality of sensing points, estimating the values of the local displacement in at least one residual sensing point; (d) comparing with each other the estimated and detected values of the local displacement in said at least one residual sensing point; and (e) determining a state of integrity of the structure if the detected and estimated local displacement values substantially match except for predetermined tolerances, or determining a defect state of the structure if said values of the local displacement are different except for the pre-determined tolerances.  


As per claim 1, System for performing diagnostics of an aircraft structure subject to loads, comprising: a sensor arrangement associated with said structure and designed to detect at least one state of the structure and which comprises a matrix of sensors located in relevant points of the structure and each of which is capable of detecting a physical parameter indicative of the local state of the structure and of emitting a respective electrical response signal correlated to the value assumed by said parameter; and electronic processing means of the neural network type, configured for: in a learning step: (a) based on a plurality of training data indicative of a state of the structure at a plurality of relevant detection points by association with at least one load condition, establishing an associative relationship between the values assumed by said parameter indicative of the state of the structure in a subset of said plurality of relevant detection points and the values of the state parameter in at least a residual relevant detection point; and in an operating step: (b) detecting the values assumed by said parameter indicative of the state of the structure in a plurality of relevant detection points in said at least one load condition; (c) based on the pre-established associative relationship, using the values assumed by said parameter indicative of the state of the structure in a subset of said plurality of detection points, estimating the values of the state parameter in at least one residual detection point; (d) comparing the estimated values and the detected values of the state parameter in said at least one residual detection point; and (e) determining an intact state of the structure if the detected and the estimated values of the state parameter substantially match, taking into consideration predetermined tolerances,… 


As per claim 2, Method according to claim 1, wherein the comparison between the estimated values and the detected values of the local displacement is performed for each relevant sensing point.  

As per claim 4, The system according to claim 1, wherein said electronic processing means are configured for carrying out the comparison between the estimated and the detected values of the state parameter for each relevant detection point.
As per claim 3, Method according to claim 1, wherein said learning phase and said operational phase are performed in a plurality of different loading conditions, whereby a defect state of the structure is determined on the basis of the existence of a condition of discrepancy between the estimated and detected values of the local displacement in a multiplicity of load situations, while an episodic indication is determined on the basis of the existence of a condition of discordance between the estimated and detected values of the local displacement in a single load situation or in a number of load situations below a threshold.  
As per claim 5, The system according to claim 1, wherein said electronic processing means are configured for carrying out said learning step and said operating step in a plurality of different load conditions, whereby a defective state of the structure is determined when a condition of mismatch exists between the estimated and detected values of the state parameter in a plurality of load conditions, while occasional signalling occurs when a condition of mismatch exists between the estimated and detected values of the state parameter in only one load condition or in a plurality of conditions where a load less is than a threshold.
As per claim 4, Method according to claim 1, wherein the learning phase includes the collection of a plurality of training data in the form of vectors comprising the local displacement values detected at the relevant points, in at least one load condition.  


As per claim 6, The system according to claim 1, wherein said electronic processing means are configured for, in the learning step, collecting a plurality of training data in the form of vectors comprising the values assumed by at least one predetermined state parameter detected in the relevant detection points, in at least one load condition.

As per claim 5, Method according to claim 1, wherein a plurality of neural networks is respectively associated with said relevant points and the learning phase comprises, for each neural network, the determination of an associative relationship between the values of the local displacement of the structure in at least one load condition at the relevant sensing point corresponding to said network and the values of the local displacement in the remaining plurality of relevant sensing points.  
As per claim 7, The system according to claim 1, wherein said electronic processing means are configured for, in the learning step and for each neural network, determining an associative relationship between the values assumed by said parameter indicative of the state of the structure in at least one load condition in the relevant detection point corresponding to said network and the values assumed by the state parameter in the remaining plurality of relevant detection points.

As per claim 6, Method according to claim 5, wherein the learning phase comprises, in the case of a plurality of load conditions, a comparison between the value of the local displacement estimated through the neural network during training in at least one relevant point and the value of the local displacement in said at least one relevant point, in a condition of new load.  

As per claim 8, The system according to claim 7, wherein said electronic processing means are configured for, in the learning step, and in the case of a plurality of load conditions, comparing the value of the state parameter estimated by the neural network during training in at least one relevant detection point with the value assumed by the state parameter in said at least one relevant detection point, in a new load condition.
As per claim 7, Method according to claim 6, comprising the check of the learning of the neural networks by comparing the value of the local displacement, estimated in at least one residual relevant point starting from training data indicative of the local displacement of the structure at a subset of said plurality of relevant sensing points, and the training value of the local displacement at said residual relevant point, the learning being considered complete if the difference between the aforementioned values is lower than a pre-set threshold, or unsatisfactory otherwise, whereby the number of different load conditions in which the learning phase is performed is increased, or the topology of the relevant points is modified, or even at least one out of the number of levels, the number of nodes per level and a characteristic function of the neural networks is changed.  

 As per claim 9, The system according to claim 8, wherein said electronic processing means are configured for monitoring learning of the neural networks by a comparison between the value of the state parameter, estimated in at least one residual relevant detection point based on training data indicative of the state of the structure for a subset of said plurality of relevant detection points, and the value of the training state parameter in said residual relevant point, the learning being regarded as completed if the difference between the values is less than a predefined threshold, or otherwise unsatisfactory, the number of different load conditions in which the learning step is carried out is increased, or the topology of the relevant points is modified, or else at least one from among the number of levels, the number of nodes per level and a characteristic function of the neural networks is modified.
As per claim 8, Method according to claim 1, in which a defect state of the structure is determined if said values of the local displacement are different except for the predetermined tolerances after a temporal succession of a predetermined number of iterations of operations (b), (c), (d).  
As per claim 10,The system according to claim 1, wherein said electronic processing means are configured for determining a defective state of the structure is determined if said values of the state parameter differ, taking into consideration the predetermined tolerances, after a time sequence of a predetermined number of iterations of steps (b), (c) and (d).

As per claim 9, Method according to claim 1, characterized in that it is repeated at predetermined periodic intervals according to a pre-established check plan. 
As per claim 11, The system according to claim 1, wherein said electronic processing means are configured for repeating steps (a), (b), (c), (d) and (e) at predetermined periodic intervals according to a pre-established monitoring plan.
As per claim 10, Method according to claim 1, wherein a mapping of the relevant points in which the defect of the structure is estimated is interpreted as indicating the extent of said defect. 
As per claim 12, The system according to claim 1, wherein said electronic processing means are configured for interpreting mapping of the relevant points during which the defective condition of the structure is estimated as an indication of the extent of said defective condition.

As per claim 11, Method according to claim 1, wherein said relevant sensing points are selected with a criterion of periodicity, without prejudice to an intensification near areas of greater structural criticality. 
As per claim 14, The system according to claim 1, wherein said relevant detection points are chosen based on a periodicity criterion, except for any clustering in the vicinity of areas of greater structural criticality.




As per claim 16,  Claim 16 depends on rejected claim 1, therefore the following claim is considered rejected . 

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

3.          Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 12, prior art of record does not teach or suggest the limitation mentioned within claim 12: “… a sensory arrangement associated with said structure and adapted to detect at least one local displacement of the structure, which comprises a matrix of sensors placed in relevant points of the structure, each of which is capable of detecting a physical quantity indicative of the local displacement of the structure and of emitting a respective electrical 25response signal correlated to the value assumed by said quantity;…” 

As to claim 13, prior art of record does not teach or suggest the limitation mentioned within claim 13: Claim 13 depends on objected allowable claim 12, therefore the following claim 13 is objected as allowable claim. 

 As to claim 14, prior art of record does not teach or suggest the limitation mentioned within claim 14: Claim 14 depends on objected allowable claim 12, therefore the following claim 14 is objected as allowable claim. 

As to claim 15, prior art of record does not teach or suggest the limitation mentioned within claim 15: Claim 15 depends on objected allowable claim 12, therefore the following claim 15 is objected as allowable claim. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax # is (571)273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637